UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-1131



BRADLY G. DALTON,

                                              Plaintiff - Appellant,

          versus


SCHOOL BOARD OF THE CITY OF NORFOLK,

                                              Defendant - Appellee,

          and


ROY NICHOLS, Former Superintendent; JOHN
SMITH, School Administrator; PAMELA RIDDICK,
School Administrator; CATHY LASSITER, School
Administrator; ANN HALL, School Administrator,

                                                         Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Jerome B. Friedman, District Judge.
(CA-98-975-2)


Submitted:   July 14, 2000                 Decided:   August 1, 2000


Before WIDENER and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Bradly G. Dalton, Appellant Pro Se. Daniel R. Hagemeister, CITY
ATTORNEY’S OFFICE, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

       Bradly G. Dalton appeals the district court’s order granting

summary judgment to the School Board of the City of Norfolk in this

action alleging a violation of the Age Discrimination in Employment

Act.   We have reviewed the record and the district court’s opinion

and find no reversible error.    Accordingly, we affirm on the rea-

soning of the district court.   See Dalton v. School Bd. of Norfolk,

No. CA-98-975-2 (E.D. Va. Jan. 10, 2000).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                  2